         Case 1:19-cr-00018-ABJ Document 10 Filed 01/28/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


       UNITED STATES OF AMERICA,

                     Plaintiff,

              v.                                                 Case 1:19-cr-00018-ABJ


       ROGER J. STONE, JR.

                   Defendant.
       ___________________________________________/


              MOTION FOR PRO HAC VICE ADMISSION OF GRANT J. SMITH

  Pursuant to Criminal Local Rule 44.1(c) & (d), I, Grant J. Smith, counsel for defendant Rog-

er Stone, respectfully moves this Court to permit Grant J. Smith to appear pro hac vice as

counsel for defendant Roger Stone. Mr. Smith’s declaration and a proposed order are at-

tached to this motion.



Dated: January 28, 2019                        Respectfully submitted,

                                               /s/ L. Peter Farkas
                                               L. Peter Farkas (DDC Bar No. 99673)
                                               HALLORAN FARKAS & KITTILA, LLP
                                               1101 30th Street, NW
                                               Washington, DC 20007
                                               (202) 559-1700
                                               pf@hfk.law

                                               Counsel for Roger Stone
           Case 1:19-cr-00018-ABJ Document 10 Filed 01/28/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

  I certify that on January 28, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notice of electronic filing to all registered

parties.



Dated: January 28, 2019                      /s/ L. Peter Farkas
                                             L. Peter Farkas
                                             Counsel for Roger Stone
Case 1:19-cr-00018-ABJ Document 10-1 Filed 01/28/19 Page 1 of 1
        Case 1:19-cr-00018-ABJ Document 10-2 Filed 01/28/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

       UNITED STATES OF AMERICA,

                       Plaintiff,

              v.                                                Case 1:19-cr-00018-ABJ


       ROGER J. STONE, JR.

                   Defendant.
       ___________________________________________/


                                         ORDER

  It is ordered that Grant J. Smith be granted leave to appear pro hac vice on behalf of De-

fendant Roger Stone.



Dated: _____________
                                              The Hon. Amy Berman Jackson
                                              United States District Judge
